Citation Nr: 0948952	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1980 to December 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is requesting service connection for diabetes 
mellitus and hypertension.  However, these claims require 
further development.  Therefore, these claims are remanded 
for outstanding medical records and medical nexus opinions.

The October 2004 treatment record from S.R.F., M.D. indicates 
that the Veteran was referred to him from Dr. R. at Skyland 
Medical Center for treatment of hypertension.  However, there 
is no indication that records were requested from Skyland.  
Therefore, the VA has not fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Veteran was not afforded a VA compensation 
and pension examination to determine the etiology of his 
condition.  Under McLendon, VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81. See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran's service treatment records (STRs) 
indicate that he had slightly elevated fasting blood sugar 
values at his November 1986 periodic physical examination and 
at his separation examination in July 1992.  However, the 
Veteran was not diagnosed with diabetes mellitus in service.

The Veteran's STRs also include elevated blood pressure 
readings at the November 1986 and July 1992 examinations.  
Following the November 1986 examination the Veteran was 
followed for 5-days during which his average blood pressure 
was noted as 134/92.  The Veteran was designated as a "care 
risk" due to smoking and borderline blood pressure. 

The Veteran's post-service treatment records show a diagnosis 
of diabetes mellitus in December 2004 which is indicated as 
"new onset."  These records also show a history of 
hypertension with no clear indication when the initial 
diagnosis was made.
 
As there was treatment in service that is relevant to the 
current diagnoses of diabetes mellitus and hypertension, this 
case must be referred to a VA examiner to have him/her review 
the relevant evidence and determine the etiology of these 
conditions.  

Accordingly, the case is REMANDED for the following action:

1.	Request medical records from Skyland 
Medical Center regarding the Veteran's 
hypertension.

2.	Schedule the Veteran for a medical 
examination to determine the etiology 
of his diabetes mellitus and 
hypertension.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's diabetes mellitus (1) initially 
manifested during his military service 
from January 1980 to December 1992; or (2) 
alternatively manifested within the one-
year presumptive period following service, 
i.e., prior to December 1993.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's hypertension (1) initially 
manifested during his military service 
from January 1980 to December 1992; (2) 
alternatively manifested within the one-
year presumptive period following service, 
i.e., prior to December 1993; or (3) is 
secondary to his diabetes mellitus.  

The examiner should specifically state 
whether the currently diagnosed diabetes 
mellitus and hypertension are related to 
service, to include to any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should note 
the treatment and evaluation the Veteran 
received in service concerning his 
elevated fasting blood sugar and elevated 
blood pressure at the November 1986 and 
July 1982 examinations.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinions, whether favorable or 
unfavorable.

3.  Advise the Veteran that failure to 
report for his medical examination, 
without good cause, may have adverse 
consequences on his claims.

4.  Then readjudicate the claims for 
service connection for diabetes mellitus 
and hypertension in light of the 
additional evidence.  If the claims are 
not granted to his satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


